DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 23 October 2019. Claims 3-8 have been amended. No claims have been cancelled. Claims No claims have been added. Therefore, claims 1-18 are presently pending in this application.
Drawings
The drawings are objected to because: 
Figure 3a is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “D”, “D1”, “D1a”. The specification appears to use the character “E” and “E1” to refer to the features shown the figure, see paras. [0071]-[0072] of the applicant’s specification.
Figures 2-3, 14-16 are suggested to be changed to 2a, 2b, 3a, 3b, 14a, 14b, 14c, 15a, 15b, 16a, 16b for clarity.
Each sectional feature shown figure 14c is suggested to be placed in its own figure to show the distinction between each sectional feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The disclosure is objected to because of the following informalities: in the applicant's specification, paras. [0019], [0026] and [0028]-[0033] refer to the claims 1-8. As the claims 1-8 can be amended, withdrawn or canceled, the specification should not include language referring back to said claims.
Appropriate correction is required.
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
In claim 4, line 4 recites "formed in a flat shape" and is suggested to be changed to --formed as a flat shape-- for clarity. 
In claim 6, line 4 recites "the distal end" and is suggested to be changed to --the distal end of the grip portion-- for clarity. Lines 5-6 recite “where wall .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7 recites the limitation of “a neck and a head” and it is unclear if the limitation is the same as or different from the neck and head recited in line 4. Lines 18-19 recite “out of the four zones defined by dividing the cranial bone ranging from the occipital region to frontal region” and it is unclear what structure is being divided into four zones. It is also unclear as to whether the occipital region and frontal region each have four zones or if there are four zones positioned between the occipital region and frontal region. It is unclear if the limitations, recited in lines 18-42, are intended to be a method or apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05p. Any remaining dependent claims are rejected upon dependency of a rejected base claim. Lines 43-45 recite “distance between the upper and lower protrusion front ends of the 
	Regarding claim 2, lines 8-19 recite multiple instances of the term “a distance” and it is unclear which distance is being referred to, the distance as recited in line 43 of claim 1, the respective distances as recited in line 44-45 of claim 1 or the multiple recited instances of “a distance” as recited in lines 46-56 of claim 1. It is further unclear if the term is the same as or different from the distance as recited in line 43 of claim 1, the respective distances as recited in line 44-45 of claim 1 or the multiple recited instances of “a distance” as recited in lines 46-56 of claim 1. Line 23 recites the phrase "the like" which renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Regarding claim 8, line 5-6 recites the term “considerable” and it is unclear what amount of weight would satisfy the term. 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (6,077,239 A).
Regarding claim 1, in annotated figure 1 of Lin below Lin discloses a subcutaneous tissue therapy treatment device (rubbing plate 10; the device 10 is used to provide massage therapy to the tissues underlying the head, the palms, the neck, orbital region, the fingers and acupuncture points of the body, see the abstract), wherein a treatment device 10 body is formed of: a grip portion (see annotated fig. 1 of Lin below; the grip portion being shown to be gripped by the therapist, see figs. 4-5); a bifurcated treatment portion (first recessed portion 20, first front convex portion 21 and second front convex portion 22) for a neck and a head which is formed on a distal end of the grip portion (the bifurcated treatment portion 20/21/22 is shown to have an upper and lower protrusion, the bifurcated treatment portion 20/21/22 can be used by the 
Annotated fig. 1 of Lin

    PNG
    media_image1.png
    694
    483
    media_image1.png
    Greyscale

	Regarding claim 2, Lin discloses that the lower protrusion 21 of the bifurcated treatment portion 20/21/22 is formed in a shape protruding longer in a distal end direction than the upper protrusion 22 (the lower protrusion 21 is shown to be formed having a shape that protrudes further out in a distal end direction extending from the bottom of the device 10 at the grasp portion to the top of the device 10 at the bifurcated treatment portion 21/22, than the upper protrusions 22, see annotated fig. 1 of Lin above), and the distance 27 between the upper and lower protrusion front ends of the bifurcated treatment portion 20/21/22 satisfies respective distances consisting of: a distance where the distance strides over a boundary line between the first zone and the 
Regarding claim 4, Lin discloses that the upper and lower protrusions 20/21/22 of the bifurcated treatment portion 20/21/22 are formed in a flat shape (the upper and lower protrusion 21/22 are shown to be formed in a flat shape, see fig. 2), and a center portion (first recessed portion 20) of a flat distal end edge in a wall thickness direction is formed in a recessed shape thus forming both left and right side protruding edge portions on both flat side surfaces (the center portion 20 is shown to be at a flat distal 
Regarding claim 6, Lin discloses that the bifurcated treatment portion 20/21/22 is gradually sharpened toward the distal end (the bifurcated treatment portion 20/21/22 is shown to be gradually sharpened toward the distal end of the device 10, see fig. 2), and a most distal end portion is formed in a round shape as viewed in a plan view and in a shape where wall thickness is gradually decreased toward the distal end as viewed in a side view (a distal most end portion of the bifurcated treatment portion 20/21/22 is shown to be formed in a round shape as viewed in a plan view and the distal most end portion is shown to have a shape where wall thickness is gradually decreased toward the distal end as viewed in a side view, see figs. 1A and 2).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lund (2009/0306560 A1).
Regarding claim 1, in annotated figure 2 of Lund below Lund discloses a subcutaneous tissue therapy treatment device (massage implement 1; the device 1 is used to provide massage therapy to the tissues underlying the skin, see para. [0010]), wherein a treatment device 1 body is formed of: a grip portion (the device 1 includes a rigid metal tube 1; the tube 1 can be gripped by a therapist to perform message therapy when the therapist determines it is necessary to use the tube 1 as a grip to have better control of the device 1); a bifurcated treatment portion (massaging tool 7) for a neck and a head which is formed on a distal end of the grip portion (the bifurcated treatment 
Annotated fig. 2 of Lund

    PNG
    media_image2.png
    263
    557
    media_image2.png
    Greyscale

	Regarding claim 5, Lund discloses that the subcutaneous tissue therapy treatment device 1 is configured such that when a therapist grips the grip portion having a rod shape between the bifurcated treatment portion 7 and the grasp portion 6 using a length of the grip portion as a width of a palm gripping part of the therapist (the grip portion is a rigid tube 1 and therefore has a rod shape, see fig. 2 and para. [0015] lines 2-4; the therapist can hold the grip portion with the palm of their hand to use the axial length of the grip portion as a width of a palm gripping part, see fig. 2), both end surfaces of the palm gripping part in a width direction are brought into close contact with the bifurcated treatment portion 7 and the grasp portion 6 (both end surfaces of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Thiebaut (2012/0121313 A1).
Regarding claim 3, Lin discloses that the upper protrusion 22 of the bifurcated treatment portion 20/21/22 is made to protrude along an axial direction of the grip portion (the upper protrusion 22 is shown to protrude along the axial direction of the grip portion, see alternate annotated fig. 1 of Lin below), and the lower protrusion 21 is provided with an inclination of approximately 40° to 60° with respect to the axial direction of the grip portion (the lower protrusion 21 is shown to be inclined at an angle of forty-five degrees with respect to the axial direction of the grip portion, see alternate annotated fig. 1 of Lin below).
Alternate annotated fig. 1 of Lin

    PNG
    media_image3.png
    654
    410
    media_image3.png
    Greyscale

However, if in doubt that Lin discloses that the lower protrusion is provided with an inclination of approximately 40° to 60° with respect to the axial direction of the grip portion, in figure 3 Thiebaut teaches that a protrusion 134 is provided with an inclination of approximately 40° to 60° with respect to the axial direction of the grip portion 14 of a scalp massage device 12 (the protrusion 134 is formed at a forty degree angle with the axis of the grip portion 14, see paras. [0017] and [0131]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’s lower protrusion to be at an inclination of forty degrees as taught by Thiebaut to provide an alternative massage to the user, and since it has .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Woodruff (3,545,434 A).
Regarding claim 7, Lin discloses that the device 10, including a functional surface of the bifurcated treatment portion 20/21/22 which is formed on the front end of the grip portion which contacts the skin of the user, can be made from any of a variety of materials including ceramics treated with infrared rays, see col. 1 lines 43-45, but lacks a detailed description of a roughened surface which increases a slide friction is formed on a functional surface of the bifurcated treatment portion formed on the front end of the grip portion.
However, in figures 1-3 Woodruff discloses that a functional surface of a bifurcated treatment portion B, which contacts the skin of the user, includes a roughened surface that increases slide friction on the skin of the user (the bifurcated treatment portion B is made of rubber and therefore the rubber provides a roughened surface on the functional surface of the bifurcated treatment portion B when the device is slide over the skin of the user, see col. 1 lines 48-53 and col. 2 lines 14-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin’s functional surface to include a roughened surface made of rubber as taught by Woodruff to provide an alternate rubbing massage to the user.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Kojima (2014/0213945 A1).
Regarding claim 8, Lin discloses that the subcutaneous tissue therapy treatment device 10 can be made from any of a variety of materials including ceramics treated with infrared rays, see col. 1 lines 43-45, and is capable of performing stable treatment while maintaining a considerable weight during a treatment operation (the device 10 has a weight that is considerable enough to keep the device to be stable during treatment and apply a considerable desired force to the subcutaneous tissue of the user during treatment, see col. 1 lines 21-31), but lacks a detailed description of the treatment device body being made of a resin.
However, in figure 1 Kojima teaches that a treatment device body 10 is made of resin (the device 10 is used to massage the user and is made of resin, see paras. [0007] and [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Lin’s device to be made of resin as taught by Kojima to provide an alternate sturdy and durable device to massage the user, since it is merely a substitution of one known type of material with another known type of material, and it appears that the modified Lin device would perform equally well when being used to treat the subcutaneous tissue of the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olson (2005/0159689 A1) is cited to show a treatment device with a rod like handle.
Dill (2005/0215929 A1) is cited to show a treatment device with a rod like handle.
Tien (2006/0020232 A1) is cited to show a treatment device with a rod like handle.
Tucker (2007/0191745 A1) is cited to show a treatment device with a bifurcated portion.
Servier et al. (6,254,555 B1) is cited to show a treatment device with a rod like handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEXANDER MORALES/Examiner, Art Unit 3785      


/TU A VO/Primary Examiner, Art Unit 3785